 


110 HR 1768 IH: Federal Stimulus of Commercial Application of Energy Technology Act of 2007
U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1768 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2007 
Mr. Gordon of Tennessee introduced the following bill; which was referred to the Committee on Science and Technology 
 
A BILL 
To provide for the demonstration and commercial application of innovative energy technologies derived from federally-sponsored research and development programs, by incorporating those technologies into Federal buildings and associated facilities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Stimulus of Commercial Application of Energy Technology Act of 2007. 
2.DefinitionsFor purposes of this Act: 
(1)DepartmentThe term Department means the Department of Energy. 
(2)FundThe term Fund means the Innovative Energy Technologies Fund for Federal Buildings established in section 3. 
(3)Innovative energy technologyThe term innovative energy technology means a technology, including an advanced energy conservation or renewable energy technology, that was developed, in whole or in part, with the support of the Department. 
(4)Innovative energy technology projectThe term innovative energy technology project means a project that— 
(A)results in the commercial application of an innovative energy technology; and 
(B)assists a Federal agency in meeting or exceeding all Federal energy efficiency requirements then in effect, including applicable Executive orders such as Executive Order No. 13423. 
(5)SecretaryThe term Secretary means the Secretary of Energy. 
3.Establishment of Fund 
(a)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall establish the Innovative Energy Technologies Fund for Federal Buildings. The Secretary of Energy shall administer the Fund to enable Federal agencies to demonstrate innovative energy technologies for retrofit or new construction of Federal buildings and facilities. 
(b)Criteria and guidelinesNot later than 6 months after the date of enactment of this Act, the Secretary shall establish criteria and guidelines for Federal agencies to borrow from and pay back to the Fund. 
4.Loans from the Fund 
(a)General procedureFederal agencies may apply to the Secretary for a loan for financing the demonstration of innovative energy technology projects, and shall repay the Fund from savings in energy and other costs attributable to actions taken as a result of the demonstration project undertaken with the loan. 
(b)Purposes of loanIn addition to financing an innovative energy technology project, a Federal agency may use the loan amount to pay the costs of administration and the development of proposals for subsequent projects to further develop the technology (including data collection and energy surveys), and to acquire and operate equipment necessary to monitor and verify associated energy savings. 
(c)RepaymentsA Federal agency shall repay to the Fund the principal amount of the loan and fees determined by the Secretary to cover costs of administering the loan. The repayment period shall be 15 years, or less as appropriate to the project. 
5.Reports and audits 
(a)Reports to the secretaryNot later than 1 year after a Federal agency implements its first innovative energy technology project for which a loan is provided under this Act, and each year thereafter until the date that final repayment of all loans provided to that agency under this Act is due, the Federal agency shall transmit to the Secretary an annual report that— 
(1)states whether projects meet or fail to meet the energy savings projections for the projects based on measured savings;  
(2)for each project that fails to meet the energy savings projections, states the reasons for failure and describes proposed remedies; and 
(3)for each project that meets the energy savings projections, proposes expanded demonstrations of the innovative energy technology demonstrated with the loan funds. 
(b)AuditsThe Secretary may audit any innovative energy technology project financed with a loan from the Fund to assess the project’s performance. 
(c)Reports to CongressAt the end of each fiscal year, the Secretary shall transmit to Congress a report on the operations of the Fund, including a statement of the total receipts into the Fund, the total expenditures from the Fund to each Federal agency, and examples of project successes and failures in meeting energy savings projections. 
6.Authorization of appropriations 
(a)Establishment of FundThere are authorized to be appropriated to the Secretary for the establishment of the Fund, $100,000,000 for each of the fiscal years 2008 through 2017. 
(b)Operation of FundThere are authorized to be appropriated to the Secretary from the Fund, for carrying out the loan program under this Act, such sums as may be necessary. 
 
